Citation Nr: 0818786	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-19 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active duty service from March 1945 to June 
1946 and was a prisoner of war (POW) from April 1942 to July 
1942.  He died in June 2004.  The appellant seeks recognition 
as the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
February 2006.  A statement of the case was issued in May 
2006, and a substantive appeal was received in June 2006.  
The appellant testified at a personal hearing at the RO in 
April 2005 and July 2006.  Transcripts are of record.  


FINDINGS OF FACT

1.  The veteran and J.M.V. (his first wife) were married in 
April 1951 in the Philippines.

2.  At the time the veteran and the appellant participated in 
a marriage ceremony in February 1960, the appellant was aware 
that the veteran was separated from J.M.V. but did not 
believe that J.M.V. was dead.

3.  The appellant did not cohabitate continuously with the 
veteran up to the date of his death.





CONCLUSION OF LAW

The attempted marriage of the appellant and the veteran was 
not legally valid according to the applicable Philippine law 
and is also not deemed valid for VA benefits purposes; the 
appellant is not entitled to recognition as the surviving 
spouse for VA benefits purposes.  38 U.S.C.A. §§ 103(a), 5107 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in her possession that pertains to the claim.  

The RO also provided the appellant with notice in December 
2007, subsequent to the May 2005 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claim.  

There was no subsequent readjudication of the claim, but in 
view of the fact that the claim for entitlement to 
recognition as the surviving spouse of the veteran is denied, 
no disability rating or effective date will be assigned.  The 
appellant has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  
 
Duty to Assist

VA has obtained the veteran's death certificate and available 
marriage licenses.  VA has also assisted the appellant in 
obtaining evidence and afforded the appellant the opportunity 
to give testimony before the RO in April 2005 and July 2006.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The appellant is claiming entitlement to recognition as the 
surviving spouse of the veteran.  She maintains that her 
husband was legally separated for many years from J.M.V. (his 
first wife) when she married the veteran in February 1960, 
and argues that her February 1960 marriage should either be 
accepted as valid under Philippine law, or deemed valid under 
VA law.  

A spouse is defined as a person of the opposite sex whose 
marriage to the veteran is valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50(a).  A surviving 
spouse is a person of the opposite sex who was the spouse of 
the veteran at the time of the veteran's death and: (1) who 
continuously lived with the veteran from the date of marriage 
to the date of death; and (2) has not remarried or has not 
since the veterans death and after September 19, 1962 lived 
with another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
See 38 C.F.R. § 3.50 (b).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (a) the marriage occurred 1 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage, 
(b) the claimant entered into the marriage without knowledge 
of the impediment, (c) the claimant cohabitated with the 
veteran continuously from the date of marriage to the date of 
his death, and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  See 38 U.S.C.A. 
§ 103(a); 38 C.F.R. § 3.52.
 
Laws governing marriages and divorces in the Philippines can 
be found in the Civil Code of the Philippines (Philippine 
Republic Act No. 386 (1949)), and The Family Code of the 
Philippines (Executive Order No. 209, July 6, 1987 as amended 
by Executive Order No. 227, July 17, 1987).  The Board notes 
that since the veteran's attempted marriage by ceremony to 
the appellant occurred prior to 1987; the Family Code of the 
Philippines is not for application.

Article 83 of the Civil Code of the Philippines provides that 
any marriage subsequently contracted by any person during the 
lifetime of the first spouse of such person with any person 
other than such first spouse of such person with any person 
other than such first spouse shall be illegal and void from 
its performance, unless: (1) the first marriage was annulled 
or dissolved; or (2) the first spouse had been absent for 
seven consecutive years at the time of the second marriage 
without the spouse present having news of the absentee being 
alive, or if the absentee, though he has been absent for less 
than seven years, is generally considered as dead and 
believed to be so by the spouse present at the time of the 
contracting such subsequent marriage, or if the absentee is 
presumed dead.  The marriage so contracted shall be valid in 
any of the three cases until declared null and void by a 
competent court.  

Initially, the Board notes that there is no documentation of 
record, such as a marriage certificate, of the veteran's 
marriage to his first wife, J.M.V.  In a Status of Dependents 
form received in February 2003, however, the veteran 
indicated that he had married J.M.V. in April 1951, and 
further indicated that his marriage to J.M.V. did not 
terminate until her death in June 1982.  Significantly, the 
appellant has not disputed the fact that the veteran was 
married to his first wife, J.M.V. prior to her attempted 
marriage to the veteran.  At her April 2005 hearing, the 
appellant offered evidence in support of the finding that the 
veteran was previously married to J.M.V. in the form of the 
legal separation papers that were made between the veteran 
and J.M.V.  Based on the foregoing, the Board finds that it 
is undisputed that the veteran was married to J.M.V. in April 
1951.  

Although the appellant and veteran attempted marriage by 
ceremony in the Philippines in February 1960, the evidence 
shows that their attempted marriage was not valid under 
Article 83 of the Civil Code of the Philippines.  

The Board notes that in an application for hospital treatment 
received in March 1970 and a claim received in June 1987, the 
veteran acknowledged that the appellant was his wife.  
However, in the above-described Status of Dependents form 
received in February 2003, the veteran did not acknowledge 
his marriage to the appellant and noted that his first 
marriage terminated on the day of his first wife's death-
June 1982, and that his second marriage, which he indicated 
took place in November 1999 and was still existing, was to 
another individual, A.M.V.  

At both hearings at the RO in April 2005 and July 2006, the 
appellant testified that prior to their marriage, the veteran 
had been separated from his first wife.  In support of her 
claim, the appellant testified that she submitted a document 
signed by the veteran and J.M.V. memorializing their 
separation and that the document was not submitted to the 
court.  The Board notes that the said document is not of 
record.  Nevertheless, even if the veteran were separated 
from his first wife and had filed the separation document to 
the court, this was an impediment to the appellant's 
marriage.  

The appellant further testified that the veteran did not file 
for annulment in court; thus, the Board notes, the veteran's 
marriage to J.M.V. was not annulled and dissolved pursuant to 
Article 83 of the Civil Code of the Philippines.  
Additionally, given the appellant's statements and testimony, 
the Board finds that all that the appellant knew prior to her 
attempted marriage to the veteran was that the veteran was 
separated from J.M.V.  The appellant expressed her belief at 
the hearing that since the separation was for over seven 
years, she believed the veteran's prior marriage had 
terminated.  Significantly, however, there were no 
indications that the appellant was told that J.M.V. was dead, 
or that she believed that J.M.V. was dead, or that there was 
a presumption that J.M.V. was dead at the time of her 
attempted marriage by ceremony to the veteran in 1960.  Had 
the appellant believed that J.M.V. was dead at that time, she 
would certainly have characterized J.M.V.'s status as 
"deceased" rather than as "separated."  Although in a 
letter received in September 2004 the appellant noted that 
J.M.V. had passed away, a review of a copy of J.M.V.'s death 
certificate shows that J.M.V. died in June 1982, 
approximately 22 years after the appellant and veteran 
attempted marriage in February 1960.  Given the context in 
which she mentioned it, it appears most likely that the 
appellant made this statement in hopes that J.M.V.'s death 
would retroactively validate her attempted marriage to the 
veteran.  Regardless, the appellant's attempted marriage to 
the veteran is still not valid under Philippine law since 
J.M.V.'s death did not occur prior to that attempted marriage 
in February 1960, and the appellant clearly did not believe 
that the veteran's first wife, J.M.V. was dead at the time of 
that attempted marriage.  At best, she had the mistaken 
belief that the veteran's separation from J.M.V. had legally 
terminated their marriage.  

Given the legal impediment to a valid marriage by ceremony 
under Philippine law, the Board turns to 38 U.S.C.A. § 103(a) 
and 38 C.F.R. § 3.52 to determine whether the marriage to the 
appellant will be deemed valid under VA law.  First, the 
marriage to the appellant occurred in February 1960 more than 
1 year before the veteran died in June 2004.  Further, as 
reflected in a status of dependent form submitted by the 
veteran in February 2003, he and the appellant had three 
children together.  

Critically, however, it appears clear that the claimant 
entered into the marriage with knowledge of the legal 
impediment.  In testimony provided in April 2005 and July 
2006, the appellant maintains that the veteran told her and 
showed her a document prior to their marriage that he had 
been separated from J.M.V.  To support her claim, the 
appellant said she was unaware that the separation would be a 
legal impediment to her marriage to the veteran.  The Board 
notes that even though the appellant did not know that a 
separation would be a legal impediment to marriage, the fact 
remains that she was aware that the veteran had only been 
separated and not divorced prior to marrying him in February 
1960.  

Even if one were to overcome the foregoing obstacles to a 
"deemed valid" marriage, the evidence would still remain 
against the appellant's claim for recognition as a surviving 
spouse.  Significantly, the claimant did not cohabitate with 
the veteran continuously from the date of marriage to the 
date of his death.  In fact, a November 1999 marriage 
certificate reflects that the veteran remarried another prior 
to his death.  Further, in a letter received in September 
2004, the appellant stated that in 1997 the veteran went to 
the United States and came back to visit her in the 
Philippines for one month at a time.  Although at the July 
2006 RO hearing the appellant stated that she took care of 
the veteran for six months before he passed away, she 
testified that he was married to his third wife when he lived 
in the United States.  In a notice of disagreement in 
February 2006, she claimed that the veteran and his third 
wife did not live together due to the nature of their 
relationship.  Nevertheless, the appellant's attempted 
marriage to the veteran does not meet all of the requirements 
for a deemed valid marriage because the appellant did not 
continuously live with the veteran until the day of his 
death.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The preponderance of the evidence is 
against the appellant's claim.

	(CONTINUED ON NEXT PAGE)





ORDER

The recognition of the appellant as the surviving spouse of 
the veteran is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


